Citation Nr: 0518425	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in September 2003.  

The Board observes that the VA has previously denied service 
connection for a nervous disorder in 1969.  The veteran did 
not perfect an appeal of this denial to the Board and it thus 
became final one year after he was notified of the decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 
current appeal as adjudicated by the RO and certified to the 
Board is limited to the issue of entitlement to service 
connection for PTSD.  Although PTSD might be viewed as 
related to the "nervous disorder" for which service 
connection has already been denied, the Board chooses not to 
lump the two together for purposes of this appeal, given that 
PTSD is a precisely-defined disease, while "nervous 
disorder" is a more generic term.  Thus, the Board will 
review this appeal on a de novo basis.

For the reasons described below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you when further action is 
required on your part.


REMAND

The veteran is claiming service connection for PTSD.  Review 
of the record shows that the veteran was hospitalized for a 
psychiatric disorder at the VA hospital in Fresno, 
California, in June and July 1968.  While the hospital 
summary of this treatment is of record, it is believed that 
an attempt should be made to obtain clinical records of 
treatment.  

Review of the claims file reveals that the veteran apparently 
sought VA medical treatment for nervousness at the VA 
outpatient clinic in San Antonio, Texas, in 1969.  No records 
reflecting such treatment are available for review by 
adjudicators, however.

During his hearing on appeal, the veteran testified that he 
had an appointment for VA outpatient treatment at the Mobile 
VA Clinic in September 2003.  The report of this visit and 
any other VA medical records generated by a VA medical 
facility in Alabama subsequent to that time should be 
obtained prior to appellate consideration.  

During the hearing on appeal, the veteran testified that 
while in Vietnam, he experienced multiple situations where he 
felt in fear of his life, generally.  In particular, he 
stated that the first day he was sent into the jungle, he 
found himself in the midst of a firefight.  Review of the 
veteran's service personnel records reflects that he served 
in Vietnam from September 1966 through September 1967.  The 
first day of his first assignment in Vietnam was September 
19, 1966.  He was stationed with Battery A, 1st Battalion, 
77th Artillery, 1st Cavalry Division and his principal duty 
was that of cannoneer.  

Given the new information provided during his hearing 
testimony, the Board is of the opinion that further attempts 
to verify his stressors are warranted.  Upon remand, 
therefore, the RO should contact the U.S. Armed Services 
Center for Unit Records Research (CURR) and request their 
review of the relevant unit and organizational histories 
which would reflect the time periods and organizations to 
which the veteran was assigned while in Vietnam.  These 
histories may serve to verify the general stressor situations 
to which the veteran claims to have been exposed during 
service.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  
With regard to the veteran's testimony that he was in the 
midst of a jungle firefight when he first arrived in Vietnam, 
the CURR should be requested to review daily records, such as 
daily journals and morning reports from the veteran's unit 
during the four or five days beginning with September 19, 
1966, the date the veteran joined his unit in Vietnam.  This 
review may serve to verify the particular stressor he reports 
on his first day in the jungle.

Under these circumstances, the claim is remanded for the 
following:

1.	The RO should request copies of all 
medical and clinical records, including 
nursing notes, from the veteran's period 
of hospitalization at the VA hospital in 
Fresno, California in 1968.  

2.	All records of VA outpatient treatment 
in San Antonio, Texas, in 1969 should be 
obtained.  

3.	All records of VA outpatient treatment 
in Arkansas in 2003, 2004, and 2005, 
should be obtained.

4.	The RO should contact CURR to request 
their review of the relevant unit and 
organizational histories which would 
reflect the time periods and 
organizations to which the veteran was 
assigned while in Vietnam.  CURR should 
also be requested to review daily 
records, such as daily journals and 
morning reports from the veteran's unit 
during the four or five days beginning 
with September 19, 1966, the date the 
veteran joined his unit in Vietnam.

5.	IF AND ONLY IF a stressor event is 
verified by CURR, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder and 
a copy of this Remand must to be made 
available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

6.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


